Earl Warren: -- versus Union Pacific Railroad, et al, Washington Public Service Commission, et al, Appellants, versus Denver & Rio Grande. Mr. Holman.
Frank E. Holman: Mr. Chief Justice and Members of the Court. I appear here in behalf of the Denver and Rio Grande Western Railroad, the appellant in Appeal Number 117, which is the first appeal in point of time while in this Court of this series of appeals. I'm sure the Court is already weary with its morning labors and looking forward to the recess which I understand is at 2 o'clock. But I will begin and proceed as far as possible to that point. I am also authorized to speak in behalf of the various intervenors who have filed briefs here on the Rio Grande site. One of those intervenors is represented by Mr. William J. Hickey and is the American Short Line Railroad Association. There are several intervenors represented by Mr. Lee J. Quasey. These intervenors represent a number of Live Stock Associations, Cattlemen's Associations, and only refers to our second page rather of his reply brief where is a list of these intervenors. I am also authorized to speak for the Public Service Commission of Utah and the Public Utilities Commission of the State of Colorado, and a large number of other intervenors represented by Mr. John R. Barry. Perhaps, it should be said in passing to the Court that I was not one of counsel in any of the proceedings below. And hence, I have approached the issues in these appeals from a study and an examination of the record. The appeals in Numbers 117, 118, and 119 are from a three-judge statutory District Court of Nebraska. The appeals in Numbers 332, 333, and 334 are from a judgment, one of a three-judge statutory federal court in the District of Colorado. All of these appeals concern the validity of an order of the Interstate Commerce Commission of January 12, 1953. The appeals, as you know, have been consolidated for briefs, arguments, and disposition. The proceedings before the Commission were initiated by a complaint of the Denver and Rio Grande Western Railroad Company against the Union Pacific and a large number of other railroads. There were many intervenors on what may be termed as the side of the Rio Grande and what may be termed the side of the Union Pacific. But these intervenors spoke for themselves, as the record will show. Now, if the Court please, before undertaking to argue any of the controverted issues, I would like the privilege of making a preliminary factual statement in an attempt to clarify the proceedings below and to outline the position that the parties take in this Court. This factual statement, however, will be better understood if you will permit me to call your attention briefly to the statutes, which admittedly, control a determination of the issue. As you are well aware of the Interstate Commerce Act, United States Code, Title 49 as a preamble, a declaration of National Transportation Policy. And it recites, in general, that the Act is designed to promote safe, adequate, economical, efficient transportation among the several carriers and to encourage the establishment and the maintenance of reasonable charges for transportation service without unjust discriminations, undue preferences or advantages. Now, a great deal will be said here today by all counsel with respect to section 15 (4) of that Act. There is nothing complicated about this section, in my view. In simple English, it is designed and we admit that, It is designed to protect the railroad, unless it consents to waive the privilege in what is called its long haul, which is the longest haul it can make over its own rails when participating in the movement of traffic on a through route over several connecting railroads. But this privilege of protecting its long haul is not in the nature of an absolute right. This would produce, if fixed (Inaudible) monopoly of traffic. So, Congress wisely empowered the Interstate Commerce Commission to establish new through routes whenever the Commission found it to be in the public interest, and found that the no through route is needed in order to provide adequate and more efficient or more economic transportation. When no through route exists, and one is to be established -- I have the red light --
Earl Warren: We'll -- we'll recess now, Mr. --
Frank E. Holman: Thank you.
Earl Warren: -- Mr. Holman.